Citation Nr: 0704065	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent left 
shoulder pain, with osteoarthritis of the acromioclavicular 
joint, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

By rating decision, dated in February 2002, the agency of 
original jurisdiction (AOJ) assigned a 10 percent evaluation 
for recurrent pain in the left shoulder with osteoarthritis 
of the acromioclavicular joint.  By rating decision dated in 
January 2003, a 50 percent disability evaluation was assigned 
for PTSD.  The Board notes that since the increases did not 
constitute a full grant of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

In correspondence received in May 2006, the veteran's spouse 
conveyed that the veteran would be unable to attend the 
scheduled Board hearing.  Thus, the hearing request is 
considered withdrawn.  


FINDINGS OF FACT

1.  The left shoulder disability is manifest by recurrent 
left shoulder pain with osteoarthritis of the 
acromioclavicular joint and limitation of motion.  He has 
forward flexion to 125 degrees, abduction to 125 degrees, 
internal rotation to 90 degrees and external rotation to 90 
degrees.  

2.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depressed 
mood, anxiety, memory deficit, and sleep difficulty.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent left shoulder pain with osteoarthritis of the 
acromioclavicular joint have not been met.  See 8 U.S.C.A. § 
1155 (West 2002 & 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5203 (2006).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in January 2005 which is sufficient under 
Dingess/Hartman.  In May 2006, information regarding the 
effective date that may be assigned was provided.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in January 2005.  The claimant was notified 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AOJ essentially satisfied the notice 
requirements by:  (1) informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the claimant about the 
information and evidence the VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting that 
the veteran inform the AOJ of any information or evidence the 
claimant wanted the AOJ to obtain and requesting that the 
claimant provide copies of any private treatment records in 
the claimant's possession that pertained to the claims.

The notice of VCAA did not predate initial adjudication of 
the claims.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
September 2005 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  The veteran had 
competent representation and opportunity for a hearing.  The 
record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in this appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made 




efforts to develop the record.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



I.  Recurrent Left Shoulder Pain, with Osteoarthritis of the 
Acromioclavicular Joint

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The U.S. Court of 
Appeals for Veterans Claims has held that the AOJ must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under Diagnostic Code 5010, arthritis due to trauma, and 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  Diagnostic Code 5003 provides that degenerative 
arthritis (hypertrophic or osteoarthritis), if established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent rating.  
When motion is limited to midway between the side and 
shoulder level a 30 percent rating is warranted.  When motion 
is limited to 25 degrees from the side, a 40 percent rating 
is warranted for the major arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity of the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis

The July 2004 VA examination report reflects the veteran is 
right-hand dominant.  Therefore, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.  
The recurrent pain in the left shoulder with osteoarthritic 
changes of the acromioclavicular joint is rated under 
Diagnostic Codes 5010 to 5203, and a 10 percent evaluation 
has been assigned.

The current evaluation contemplates pain on motion.  In order 
to warrant a higher evaluation under Diagnostic Code 5201, 
there must be actual limitation of motion or functional 
limitation of function at shoulder level, malunion of the 
humerus, with moderate deformity, recurrent dislocations of 
the major arm at the scapulohumeral joint, or nonunion with 
loose movement or dislocation of the clavicle or scapula.  
The Board notes that while an April 2004 VA treatment record 
notes that a positive impingement and pain on extreme forward 
flexion and abduction, he had good range of motion of the 
left shoulder with no true weakness.  Neurovascular was noted 
to be intact and X-ray examination was noted show only some 
acromioclavicular arthrosis.  On VA examination in July 2004, 
the left shoulder was noted to appear normal.  Left shoulder 
flexion was to 125 degrees, abduction was to 125 degrees, 
external rotation was to 90 degrees, and internal rotation 
was to 90 degrees.  While additional limitation of motion due 
to pain was noted to limit daily activity that required the 
left shoulder, such as lifting, and there was tenderness in 
the left shoulder joint, the report specifically notes range 
of motion was not limited by weakness, lack of endurance, or 
incoordination.  No ankylosis of the shoulder joint was 
noted.  Thus, the Board finds a higher evaluation is not 
warranted.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  ).  It is noted that he has reported 
that he was a medic in service; however, he is not shown to 
be qualified to render an opinion that requires the medical 
expertise required in this case.  Even when we accept the 
most favorable evidence, lay or medical, nothing establishes 
impairment of function at shoulder level.  The most probative 
evidence establishes that the arm is not limited at shoulder 
level, and the impairment does not warrant a higher rating 
under any Diagnostic Code.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  PTSD

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran asserts that a higher rating for PTSD is 
warranted.  Essentially, he asserts he has depression, 
anxiety, memory deficit, and sleep difficulty, and as noted 
in the July 2004 VA examination report.  

The decision in this case is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.  GAF scores of 45 to 60 have been 
assigned.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

Initially, the Board notes the veteran is competent to report 
his symptoms.  However, he is not a medical professional and 
his statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  It is noted 
that he has reported that he was a medic in service; however, 
he is not shown to be qualified to render an opinion that 
requires the medical expertise required in this case.  The 
Board has accorded more probative value to the observations 
of skilled medical professionals over that of lay statements.  

An evaluation in excess of 50 percent for PTSD is not 
warranted.  VA treatment records, dated in March 2004, note 
the veteran's grooming and hygiene were adequate.  His mood 
was stable.  Speech was normal, and he was coherent and 
cooperative.  The records reflect that he was married and 
satisfied with the situation.  The records noted no serious 
problems getting along with anyone, no serious conflicts with 
his family or other people, and no suicidal ideation during 
the previous 30 days.  The July 2004 VA examination report 
notes orientation was normal.  His appearance, hygiene, and 
behavior were appropriate.  Communication and speech were 
normal.  Obsessional rituals were noted to be absent.  
Thought processes were appropriate and judgment was not 
impaired.  Abstract thinking was normal.  Memory impairment 
was noted to be of a moderate degree.  The report notes 
forgetfulness in regard to completing tasks, with retention 
of highly learned material.  No suicidal or homicidal 
ideation was noted.  

The Board notes that the probative value of a medical opinion 
is based on a multitude of factors, to include a physician's 
knowledge and skill in analyzing the data, access to the 
claims file, and the thoroughness and detail of the opinion.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that while there is some evidence to support 
a 70 percent rating, the veteran's PTSD symptoms are 
contemplated by the 50 percent evaluation assigned.  A March 
2004 VA treatment record notes his affect was only mildly 
flat.  The Board notes that while a November 2004 entry notes 
regular panic attacks and a GAF score of 45, he was noted to 
be oriented times four, and the treatment records reflect his 
mood appeared within normal limits and was appropriate.  His 
speech rate, tone, and quality, as well as verbal fluency, 
were normal.  The Board notes that on VA examination in July 
2004, the veteran denied panic attacks.  Regardless, the 
evidence does not show near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  In fact, the July 2004 VA 
examination report specifically notes that while his affect 
and mood were abnormal with depressed mood, depression did 
not affect his ability to function independently and 
effectively.  A December 2004 VA treatment record notes his 
grooming and hygiene were adequate, he was friendly, 
talkative, and had an appropriate affect.  His thoughts were 
noted to be linear and goal directed.  The Board notes that 
on VA examination in July 2004, difficulty establishing and 
maintaining effective work and social relationships was 
attributed not only to PTSD, but also to a personality 
disorder.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2006).  The Board finds the 
veteran's overall disability picture is represented by the 50 
percent evaluation assigned.  

In sum, the veteran's PTSD is manifested by symptoms to 
include depressed mood, anxiety, memory deficit, and sleep 
difficulty.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  







ORDER

A rating in excess of 10 percent for recurrent left shoulder 
pain, with osteoarthritis of the acromioclavicular joint, is 
denied.  

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


